3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority as Continuation of
application 17/076702 filed on 10/21/2020, now US Patent No. 11,209,684;
application 16/444812 filed on 06/18/2019, now US Patent No. 10,845,635;
Acknowledgment is made of applicant’s claim for priority of applications JP 2018-122560 filed in Japan on 06/28/2018.
Claims 14-23 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 14, 15, 18-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri et al. US 2018/0275445 in view of Park et al. US 2015/0177527.
Claim 14: Katagiri et al. disclose a liquid crystal display device comprising: 
(Fig. 1) a first liquid crystal cell 100 (first display panel) [0024]; 
a first circuit board 112 connected to the first liquid crystal cell 100 through a first flexible wiring board 110 (FPC 110) [0028]; 
a second liquid crystal cell 200 (second display panel) disposed opposite to the first liquid crystal cell 100 [0023]; 
a second circuit board 212 [0037] connected to the second liquid crystal cell 200 through a second flexible wiring board 210 [0034]; 
(Fig. 1) a back light 300 (backlight )[0044] disposed on back surface sides of the first liquid crystal cell 100 and the second liquid crystal cell 200; and 
(Fig. 4) a frame 600 (610/620/630) [0055] disposed on a back surface side of the back light (the first display panel 100 and the backlight 300 is not shown in FIG. 4 in order to make understood easily) [0056], 
(Figs. 1, 4) wherein the first liquid crystal cell 100, the second liquid crystal cell 200, the back light 300 and (Fig. 4) the frame 600 are arranged in this order and overlapped in planar view (a frame 600 retaining the first display panel 100, the second display panel 200 and the backlight 300) [0055], 
(Fig. 5) the first circuit board 112/110 (combined first circuit board 112/first source FPC 110) is disposed on a back surface side of the frame 600 (610), 
(Fig. 5) the second circuit board 212/210 (combined second circuit board 212/ second source FPC 210) is disposed on the back surface side of the frame 600 (610), 
the second circuit board 212/211 is fixed to the frame by a holder 625 (heat conductive sheet) [0101].
Except
the first circuit board is overlapped with the first liquid crystal cell and the second liquid crystal cell in planar view, 
the second circuit board overlapped with the first liquid crystal cell and the second liquid crystal cell in planar view
the first circuit board is not overlapped with the second circuit board in planar view
however Park et al. teach
(Fig. 5) the first circuit board 12a is overlapped with the first liquid crystal cell 12 and the second liquid crystal cell 11 in planar view
the second circuit board 11a is overlapped with the first liquid crystal cell 12 and the second liquid crystal cell 11 in planar view
(Fig. 6) the first circuit board 12a is not overlapped with the second circuit board 11a in planar view
It would have been obvious to one of ordinary skill in the art to modify Katagiri's invention with Park’s structure in order to provide uniform spacing, as taught by Park [Abstract].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claim 19: Katagiri et al. disclose a liquid crystal display device comprising: 
(Fig. 1) a first liquid crystal cell 100 (first display panel) [0024]; 
a first circuit board 112 connected to the first liquid crystal cell 100 through a first flexible wiring board 110 (FPC 110) [0028]; 
a second liquid crystal cell 200 (second display panel) disposed opposite to the first liquid crystal cell 100 [0023]; 
a second circuit board 212 [0037] connected to the second liquid crystal cell 200 through a second flexible wiring board 210 [0034]; 
(Fig. 1) a back light 300 (backlight )[0044] disposed on back surface sides of the first liquid crystal cell 100 and the second liquid crystal cell 200; and 
(Fig. 4) a frame 600 (610/620/630) [0055] disposed on a back surface side of the back light (the first display panel 100 and the backlight 300 is not shown in FIG. 4 in order to make understood easily) [0056], 
(Figs. 1, 4) wherein the first liquid crystal cell 100, the second liquid crystal cell 200, the back light 300 and (Fig. 4) the frame 600 are arranged in this order and overlapped in planar view (a frame 600 retaining the first display panel 100, the second display panel 200 and the backlight 300) [0055], 
(Fig. 5) the first circuit board 112/110 (combined first circuit board 112/first source FPC 110) is disposed on a back surface side of the frame 600 (610), 
(Fig. 5) the second circuit board 212/210 (combined second circuit board 212/ second source FPC 210) is disposed on the back surface side of the frame 600 (610), 
the second circuit board 212/211 is fixed to the frame by a holder 625 (heat conductive sheet) [0101].
Except
the first circuit board is overlapped with the first liquid crystal cell and the second liquid crystal cell in planar view, 
the second circuit board overlapped with the first liquid crystal cell and the second liquid crystal cell in planar view
the second circuit board is entirely exposed from first circuit board in planar view 
however Park et al. teach
(Fig. 5) the first circuit board 12a is overlapped with the first liquid crystal cell 12 and the second liquid crystal cell 11 in planar view
the second circuit board 11a is overlapped with the first liquid crystal cell 12 and the second liquid crystal cell 11 in planar view
(Fig. 6) the second circuit board 11a is entirely exposed from the first circuit board 12a in planar view
It would have been obvious to one of ordinary skill in the art to modify Katagiri's invention with Park’s structure in order to provide uniform spacing, as taught by Park [Abstract].

Claims 18, 23: Katagiri et al. disclose
(Fig. 5) the first flexible wiring board 110 [0026] is connected to the first liquid crystal cell 100 at one side of the liquid crystal display device 1, and the second flexible wiring board 210 [0035] is connected to the second liquid crystal cell 200 at a same side as the one side of the liquid crystal display device 1.

Claims 15, 20: 
Park et al. teach 
(Fig. 3) a length of the second flexible wiring board 11b is longer than a length of the first flexible wiring board 12b; 
It would have been obvious to one of ordinary skill in the art to modify Katagiri's invention with Park’s structure in order to provide uniform spacing, as taught by Park [Abstract].

Claims 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri et al. US 2018/0275445 in view of Park et al. US 2015/0177527 as applied to claim 14 above, and further in view of Jang et al. US 2018/0157093.
Claims 16, 21: 
Jang et al. teach
(Fig. 3) the holder 400/500 is made of an insulating resin material (mold frame 400 coupled to housing 500 is made of a synthetic resin having an insulating property) [0063].  
It would have been obvious to a person with ordinary skill in the art to modify Katagiri's invention with Jang’s structure in order to provide improved display quality, as taught by Jang [0004];

Claims 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri et al. US 2018/0275445 in view of Park et al. US 2015/0177527 as applied to claim 14 above, and further in view of Hirata et al. US 2009/0051707.
Claims 17, 22:
Hirata et al. teach
(Fig. 1) [0022] the first liquid crystal cell (upper first panel) displays a color image [0235], and the second liquid crystal cell (lower second panel) displays a monochrome image (the first liquid crystal panel is a color liquid crystal panel, and the second liquid crystal panel is a black-and-white liquid crystal panel) [0235] corresponding to the color image displayed in the first liquid crystal cell (for smoothing effects) [0022].  
It would have been obvious to a person with ordinary skill in the art to modify Katagiri's invention with Hirata’s structure in order to provide  high display quality, as taught by Hirata [Abstract];



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871